MARTIN, HENRY F., Jr., Associate Judge.
Appellant was adjudged guilty on two counts of aggravated assault by the trial judge in a non-jury trial, and was sentenced to five years in the state penitentiary. In this appeal, Appellant contends that the trial court should have granted his motion for judgment of acquittal on the grounds that the evidence was insufficient to prove the necessary elements of the crime charged, to wit: the use of a deadly weapon and the commission of an assault, as required by Sec. 784.04, Fla.Stat., F.S.A. (1971).
This Court set forth the standard for appellate review of the sufficiency of the evidence in Crum v. State, 172 So.2d 24, 25 (Fla.App.1965), as follows:
“In examining a record to determine if there is sufficient evidence to support a verdict or the conclusion of the trier of fact, an appellate court need only find substantial, competent evidence to support the verdict. * * * The verdict or judgment of guilt having arrived in this Court with a presumption of correctness * * * all inferences to be drawn from the evidence are to be in favor of the verdict or judgment of guilt.”
The evidence before the trial Court discloses that on the evening of December 6, 1972, Defendant was being pursued in his vehicle by two different police vehicles, each containing two officers. On experienced officer from each police unit testified that they saw yellow flashes emitting from the driver’s side of Defendant’s vehicle, which were immediately followed by reports which sounded like gun shots. A third officer testified flatly that Defendant fired two shots at their unit.
It is true that when Defendant was finally apprehended, no pistol or other weapon was found. However, the substantial, competent evidence before the trial Court clearly presented a question of fact, which was resolved against the Defendant. In that posture of the case, the judgment and sentence must be and the same is hereby affirmed.
Affirmed.